Exhibit 10.2

 
 
[ironclad_logo.jpg]
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (“Subscription Agreement”) is made as of this []st
day of [] 2009, by and among Ironclad Performance Wear Corporation, a Nevada
corporation (the “Company”) and the undersigned subscriber (the “Subscriber”).
 
A.  The Company intends to obtain subscriptions, from one or more purchasers,
including Subscriber, and in one or more closings as determined by the Company
on the terms and conditions set forth herein, for the purchase and sale of
50,000,000 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), at a purchase price per share of $0.05 (collectively, the
“Offering”); and
 
B.  The Company and Subscriber are executing and delivering this Subscription
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the Act;
 
C.  The Offering began on October 6, 2008 and will terminate (if subscription
for all, and not less than all, of the Common Stock offered has not earlier
occurred) at 5:00 PM Pacific Daylight Time on January 30, 2009, unless extended
by the Company in its sole discretion.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.  Subscription Procedure
 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
shares of Common Stock as is set forth upon the signature page hereof (the
“Shares”) at a price of $0.05 per share (the “Purchase Price”).  The Company
agrees to sell such Shares to the Subscriber at a price per share equal to the
Purchase Price.
 
1.2  On or prior to the closing of the purchase of the Shares in the Offering
(the “Closing”), the Subscriber shall deliver to the Company the following: (i)
this Agreement, duly executed by the Subscriber, and (iii) the aggregate
Purchase Price in United States Dollars, which Subscriber and Company agree
shall be made as an offset of $50,000.00 against amounts currently due to
Subscriber from Comapany.
 
1.3  On or prior to the Closing, the Company shall deliver to the Subscriber
this Agreement, duly executed by the Company.
 
1.4  The Closing shall occur on the date (the “Closing Date”) that all of the
conditions set forth in Sections 1.2 and 1.3 have been satisfied or duly
waived.  The Closing of the purchase and sale of the Shares shall take place at
the offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th
Floor, Sherman Oaks, California 91403, on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree.
 
 

--------------------------------------------------------------------------------


 
1.5  The certificates for the Shares bearing the name of the individual partners
of Subscriber as set forth on EXHIBIT A will be delivered by the Company no
later than fifteen (15) days following the Closing Date.  The Subscriber hereby
authorizes and directs the Company to deliver the securities to be issued to the
Subscriber pursuant to this Subscription Agreement to the business address of
subscriber indicated on the signature page hereto.
 
1.6  The Company may, in its sole discretion, terminate or withdraw the Offering
in its entirety at any time prior to a closing in relation thereto. The Company
shall not be required to allocate among investors on a pro rata basis in the
event of an over-subscription of the total number of Shares offered in the
Offering. Subscriber understands that 30,000,000 shares must be sold prior to
release of funds to the Company hereunder.
 
2.  Representations and Covenants of Subscriber
 
2.1  The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk in that (i) the Company may need additional capital but has no
assurance of additional necessary capital; (ii) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (iii) an
investor may not be able to liquidate its investment; (iv) transferability of
the Shares is extremely limited; (v) an investor could sustain the loss of its
entire investment; and (vi) the Company is and will be subject to numerous other
risks and uncertainties, including without limitation, significant and material
risks relating to the business and operations of the Company, and the industries
and markets in which the Company will compete, all as more fully set forth
herein and in the reports filed by the Company pursuant to the Securities
Exchange Act of 1934, as amended (all reports so filed by the Company are
referred to herein as the “SEC Reports”), and the Confidential Memorandum
previously distributed to the Subscriber.
 
2.2  The Subscriber represents that both it and each of its Partners are an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Act, and that it is able to bear the economic risk of an
investment in the Shares.
 
2.3  The Subscriber acknowledges that it has prior investment experience,
including without limitation, investment in non-listed and non-registered
securities, or it has employed the services of an investment advisor, attorney
or accountant to read all of the documents furnished or made available by the
Company both to it and to all other prospective investors in the Common Stock
and to evaluate the merits and risks of such an investment on its behalf, and
that it recognizes the highly speculative nature of this investment.
 
2.4  The Subscriber acknowledges receipt and careful review of this Subscription
Agreement and hereby represents that it has been furnished or given access by
the Company during the course of this Offering with or to all information
regarding the Company and its respective financial condition and results of
operation which it had requested or desired to know; that all documents which
could be reasonably provided have been made available for its inspection and
review; that it has been afforded the opportunity to ask questions of and
receive answers from duly authorized representatives of the Company concerning
the terms and conditions of the Offering, and any additional information which
it had requested.  The Subscriber further represents and acknowledges that the
Subscriber has not seen or received any advertisement or general solicitation
with respect to the sale of any of the securities of the Company, including,
without limitation, the Shares.
 
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 2 of 9



 
2.5  The Subscriber acknowledges that this offering of Common Stock may involve
tax consequences, and that the contents hereof do not contain tax advice or
information.  The Subscriber acknowledges that it must retain its own
professional advisors to evaluate the tax and other consequences of an
investment in the Shares.
 
2.6  The Subscriber acknowledges that this offering of Common Stock has not been
reviewed or approved by the United States Securities and Exchange Commission
(“SEC”) because the Offering is intended to be a nonpublic offering pursuant to
Section 4(2) of the Act.  The Subscriber represents that the Shares are being
purchased for its own account and not for distribution or resale to others;
provided however, that the Subscriber does not agree to hold any such securities
for a minimum or specified term and reserves the right to sell, transfer or
otherwise dispose of the Shares at any time in accordance with this Agreement or
with federal and state securities laws.  The Subscriber agrees that it will not
sell or otherwise transfer any of the securities comprising the Shares unless
they are registered under the Act or unless an exemption from such registration
is available and, upon the Company’s request, the Company receives an opinion of
counsel reasonably satisfactory to the Company confirming that an exemption from
such registration is available for such sale or transfer.
 
2.7  The Subscriber understands that Rule 144 (the “Rule”) promulgated under the
Act requires, among other conditions, a six month holding period prior to the
resale (in limited amounts) of securities acquired in a non-public offering,
such as the Offering, without having to satisfy the registration requirements
under the Act or comply with an exemption therefrom.  The Subscriber understands
that the Company makes no representation or warranty regarding its fulfillment
in the future of any reporting requirements under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or its dissemination to the public of any
current financial or other information concerning the Company, as is required by
Rule 144 as one of the conditions of its availability. The Subscriber agrees to
hold the Company and its respective directors, officers and controlling persons
and their respective heirs, representatives, successors and assigns harmless and
to indemnify them against all liabilities, costs and expenses incurred by them
as a result of any misrepresentation made by him, her or it contained herein or
any sale or distribution by the undersigned Subscriber in violation of any
federal or state securities laws.
 
2.8  The Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing its Shares stating that they have not
been registered under the Act and are subject to the terms of this Subscription
Agreement, and setting forth or referring to the restrictions on the
transferability and sale thereof. The Company agrees to remove any such legend
from any Share that is sold pursuant to an effective registration statement or
Rule 144.
 
2.9  The Subscriber understands that the Company will review this Subscription
Agreement and, if the Subscriber is a natural person, the Company is hereby
given authority by the undersigned to call its bank or place of employment.  The
Subscriber further authorizes the Company to review the financial standing of
the Subscriber.
 
2.10  The Subscriber hereby represents that the address of Subscriber furnished
by it at the end of this Subscription Agreement is the undersigned's principal
residence if it is an individual or its principal business address if it is a
corporation or other entity.
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 3 of 9



 
2.11  The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, it must give such firm the notice required by the FINRA Conduct Rules, or
any applicable successor rules of FINRA, receipt of which must be acknowledged
by such firm on the signature page hereof.  The Subscriber shall also notify the
Company if the Subscriber or any affiliate of Subscriber is a registered
broker-dealer with the SEC, in which case the Subscriber represents that the
Subscriber is purchasing the Shares in the ordinary course of business and, at
the time of purchase of the Shares, has no agreements or understandings,
directly or indirectly, with any person to distribute the Shares or any portion
thereof.
 
2.12  The Subscriber hereby represents that, except as set forth herein and in
the SEC Reports, no representations or warranties have been made to the
Subscriber by either the Company or its agents, employees or affiliates and in
entering into this transaction, the Subscriber is not relying on any
information, other than that contained herein or in the SEC Reports.
 
2.13  If the undersigned Subscriber is a partnership, corporation, trust or
other entity, such partnership, corporation, trust or other entity further
represents and warrants that:  (i) it was not formed for the purpose of
investing in the Company; (ii) it is authorized and otherwise duly qualified to
purchase and hold the Shares; and (iii) that this Subscription Agreement has
been duly and validly authorized, executed and delivered and constitutes the
legal, binding and enforceable obligation of the undersigned, subject to
bankruptcy, insolvency and similar laws protecting creditors rights, and to
equitable principles which may, among other things, constrain the enforcement of
indemnity provisions.
 
2.14  If the Subscriber is not a United States person, such Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Subscription Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Shares, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares.  Subscriber's subscription and
payment for, and its continued beneficial ownership of the Shares, will not
violate any applicable securities or other laws of the Subscriber's
jurisdiction, except to the extent such laws were violated by actions taken by
the Company.
 
2.15  The Subscriber understands and acknowledges that (i) the Shares are being
offered and sold to Subscriber without registration under the Act in a private
placement that is exempt from the registration provisions of the Act under
Section 4(2) of the Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations, and such Subscriber hereby consents to such
reliance.  
 
3.  Representations by the Company
 
 Except as set forth in the SEC Reports, the Company represents and warrants to
the Subscriber that:
 
3.1  Organization and Authority.  The Company (i) is a corporation validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as presently
conducted, and (iii) has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Subscription Agreement, and to
consummate the transactions contemplated hereby.
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 4 of 9



 
3.2  Qualifications.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions where such
qualification is necessary and where failure so to qualify could have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company, taken as a whole.
 
3.3  Capitalization of the Company.  Of the authorized capital stock of the
Company, on October 6, 2008, there were outstanding 42,464,504 shares of Common
Stock, options to purchase an aggregate of 5,667,705 shares of Common Stock, and
warrants to purchase an aggregate of 10,454,518 shares of Common Stock. Except
as a result of the purchase and sale of the Shares or as disclosed in the SEC
Reports, there are no additional outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any person any right to subscribe for or acquire from the Company, any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock.  Except as described herein, the issuance and sale of
the Shares will not obligate the Company to issue shares of Common Stock or
other securities to any person (other than the Subscriber) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  The shares of the
Company’s capital stock outstanding immediately prior to the closing are or will
be duly authorized and validly issued and are or will be fully paid and
nonassessable.  None of the outstanding shares of Common Stock or options,
warrants, or rights or other securities entitling the holders to acquire Common
Stock has been issued in violation of the preemptive rights of any security
holder of the Company.  The Common Stock to be issued to the Subscriber has been
duly authorized, and when issued and paid for in accordance with this
Subscription Agreement, the Common Stock will be duly and validly issued, fully
paid and non-assessable.  The Common Stock is eligible for quotation on the OTC
Bulletin Board, the Company and the Common Stock meets the criteria for
continued quotation and trading on the OTC Bulletin Board, the Company has not
received any notice from FINRA or any other self-regulatory organization or
governmental agency that the Company may not be in compliance with such
criteria, and no suspension of trading in the Common Stock is in effect.
 
3.4  Corporate Authorization.  This Subscription Agreement has been duly and
validly authorized by the Company.  This Subscription Agreement, assuming due
execution and delivery by the Subscriber, when executed and delivered by the
Company, will be, a valid and binding obligation of the Company, enforceable in
accordance with its respective terms, except as the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and general principles of equity, regardless of whether enforcement is
considered in a proceeding in equity or at law.
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 5 of 9



 
3.5  Non-Contravention.  The execution and delivery of this Subscription
Agreement by the Company, the issuance of the Shares as contemplated hereunder,
and the completion by the Company of the other transactions contemplated by the
Offering do not and will not, with or without the giving of notice or the lapse
of time, or both, (i) result in any violation of any provision of the articles
of incorporation or by-laws or similar instruments of the Company, (ii) conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default under, or result in the modification of, or result in
the creation or imposition of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company, pursuant to any agreements,
instruments or documents filed as exhibits to the SEC Reports or any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties or assets are bound or
affected, in any such case which would have a material adverse effect on the
business, properties, operations, condition (financial or other), results of
operations or prospects of the Company, taken as a whole, or the validity or
enforceability of, or the ability of the Company to perform its obligations
hereunder, (iii) violate or contravene any applicable law, rule or regulation or
any applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any of its properties or assets that would have
a material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company, taken
as a whole, or the validity or enforceability of, or the ability of the Company
to perform its obligations hereunder, or (iv) have any material adverse effect
on any permit, certification, registration, approval, consent, license or
franchise necessary for the Company to own or lease and operate any of its
properties and to conduct any of its business or the ability of the Company to
make use thereof.
 
3.6  Information Provided.  The Company hereby represents and warrants to the
Subscriber that the information set forth in the SEC Reports and any other
document provided by the Company (or the Company’s authorized representatives)
to the Subscriber in connection with the transactions contemplated by this
Subscription Agreement, does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, it being understood that for purposes of this Section 3.6, any
statement contained in such information shall be deemed to be modified or
superseded for purposes of this Section 3.6 to the extent that a statement in
any document included in such information which was prepared and furnished to
the Subscriber on a later date or filed with the SEC on a later date modifies or
replaces such statement, whether or not such later prepared and furnished or
filed statement so states.
 
3.7  Absence of Certain Proceedings.  There exists no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body, or
governmental agency pending or threatened against or affecting the Company, in
any such case wherein an unfavorable decision, ruling or finding would have a
material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company, or the
transactions contemplated hereunder or which could adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations hereunder; and to the Company’s knowledge there is not pending or
contemplated any, and there has been no, investigation by the SEC involving the
Company or any of its current or former directors or officers.
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 6 of 9



 
3.8  Compliance with Law.  The Company is not in violation of nor has any
liability under any statute, law, rule, regulation, ordinance, decision or order
of any governmental agency or body or any court, domestic or foreign, except
where such violation or liability would not individually or in the aggregate
have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company, taken as a whole; and to the knowledge of the Company there is no
pending investigation that would reasonably be expected to lead to such a claim.
 
4.  Miscellaneous
 
4.1  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by verifiable facsimile, overnight courier or
registered or certified mail, return receipt requested, addressed to the
Company, at Ironclad Performance Wear Corporation, 2201 Park Place, Suite 101,
El Segundo, California 90245, Attention:  Scott Jarus, Executive Chairman, with
a copy to (which shall not constitute notice) Stubbs Alderton & Markiles, LLP,
15260 Ventura Boulevard, 20th Floor, Sherman Oaks, California 91403, Attention:
Greg Akselrud, Esq., and to the Subscriber at its address indicated on the
signature page of this Subscription Agreement.  Notices shall be deemed to have
been given when received.
 
4.2  This Subscription Agreement may be amended through a written instrument
signed by the Subscriber and the Company. The Company shall not offer any
additional inducement or consideration to any subscriber unless such inducement
or consideration is offered to all subscribers.
 
4.3  This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
4.4  Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of California.
 
4.5  This Subscription Agreement may be executed in counterparts.  
 
4.6  The holding of any provision of this Subscription Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
4.7  It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
4.8  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
4.9  The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law, provided that the
Company may provide information relating to the Subscriber as required in any
registration statement under the Act that may be filed by the Company. The
Company will file a Form 8-K on the third business day following the date of the
Closing describing the terms of this Agreement in reasonable detail but subject
to any disclosure limitations imposed on the Company by the relevant rules
promulgated under the Act.
 
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 7 of 9



 
4.10  The obligation of the Subscriber hereunder is several and not joint with
the obligations of any other subscribers for the purchase of Common Stock in the
Offering (the “Other Subscribers”), and the Subscriber shall not be responsible
in any way for the performance of the obligations of any Other
Subscribers.  Nothing contained herein or in any other agreement or document
delivered at the Closing, and no action taken by the Subscriber pursuant hereto,
shall be deemed to constitute the Subscriber and the Other Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscriber and the Other Subscribers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Subscription Agreement.  The Subscriber shall be entitled
to protect and enforce the Subscriber’s rights, including without limitation the
rights arising out of this Subscription Agreement, and it shall not be necessary
for any Other Subscriber to be joined as an additional party in any proceeding
for such purpose.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  The Subscriber is not
acting as part of a “group” (as that term is used in Section 13(d) of the 1934
Act) in negotiating and entering into this Subscription Agreement or purchasing
the Shares, or acquiring, disposing of or voting any of the Shares.  The Company
hereby confirms that it understands and agrees that the Subscriber is not acting
as part of any such group.
 
 
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 8 of 9



 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 
Subscriber:

 


 
Subscription Agreed to and Accepted:
 
IRONCLAD PERFORMANCE WEAR CORPORATION


 
 

By:     Name:       Title:     

 
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 9 of 9



 
 
EXHIBIT A


SHARE ALLOCATION






Name                                                      Shares
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Ironclad Performance Wear Corp. Subscription Agreement
Page 1 of 1

 
 
 
 

--------------------------------------------------------------------------------